DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The expression “separating the oxidized sulfur from the liquid hydrocarbon and oxidized sulfur” in claim 5 renders the claim indefinite because the expression is inconsistent with step c) of claim 1 wherein the liquid hydrocarbon and oxidized sulfur is passed into the second vessel. 
	The phrase “more preferably” in lines 3 and 6 of claim 8, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
	The phrase “preferably” in line 3 of claim 20, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,703,995 . Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims includes steps of desulfurization, oxidizing, and separations. There are minor differences between the two sets of claims and such difference would have been obvious to one of skill in the art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Gargano et al. (US 2016/0024399 A1).
Gargano teaches a method of desulfurization of a liquid hydrocarbon by adding the liquid hydrocarbon, first catalyst, and a first oxidizer to a first vessel forming a first mixture. The first vessel comprises an agitator and a heating means to oxidize sulfur content in the liquid hydrocarbon within the first vessel. It is optional that the first mixture is mixed in a column comprising a shear device. The liquid hydrocarbon and at least a portion of oxidized sulfur are separated and directed to a second vessel to contact with a second catalyst and a second oxidizer to oxide the remained sulfur content in the liquid hydrocarbon to form an additional oxidized sulfur. The liquid hydrocarbon and at least a portion of the additional oxidized sulfur are separated. The liquid hydrocarbon and the at least a portion of oxidized sulfur from the second vessel is passed into a third vessel to contact with a third oxidizer and a third catalyst to form a second additional oxidized sulfur and the liquid hydrocarbon within the third vessel. Finally, oxidized sulfur is separated from the liquid hydrocarbon and oxidized sulfur mixture by filtering, liquid stripping, and a solid adsorbent. The first catalyst, second catalysts, first oxidizer, and second oxidizers are regenerated and recycled for reused in both first and second vessels. The process are removed more than 90% oxidized sulfurs from the first and second mixtures. The strong catalyst is sulfuric acid, and the oxidizer comprises hydrogen peroxide. The method is used 1-3 moles of catalyst per mole of sulfur. See para [0005], [0021]-[0027], [0096], [0141], [0143], [0217], [0223], [0257], [0258], [0260], [0280], [0289], [0292], [0295]-[0305], [0311], [0321], examples 2-5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gargano et al. (US 2016/0024399 A1).
The process of Gargano is as discussed above. 
Gargano does not explicitly teach that steps (j) through (n) are repeated, and does not explicitly teach that the method is operated continuously. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Gargano by repeating step (j) through (n) as claimed because further remove sulfur compounds to meet a predetermined requirement is within the level of one of skill in the art. 
It would have obvious to one of skill in the art to operate the process continuously because operating continuously does not interrupt the operating and without restarting the whole operating which would increase energy consumed. It is within the level of ordinary skill to operate a process continuously. In re Dilnot 138 USPQ 248 (CCPA 1963); In re Korpi 73 USPQ 229 (CCPA 1947); In re Lincoln 53 USPQ 40 (CCPA 1942).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM M NGUYEN/Primary Examiner, Art Unit 1772